DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/28/2021.
Election/Restrictions
Claims 1, 11, and 22 are allowable. The restriction requirement among Species IA and Species IB, as set forth in the Office action mailed on 02/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/25/2020 is partially withdrawn.  Claims 7, 8, and 16, directed to SubSpecies IAB-IAD are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 3, directed to Species IB remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 3 directed to Species IB non-elected without traverse.  Accordingly, claim 3 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 3 dated 01/28/2021 is canceled due to restriction requirements.
Allowable Subject Matter
Claims 1 and 4-22 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a light source device comprising a semiconductor light-emitting device which emits excitation light that is coherent; and a wavelength conversion element including a first wavelength converter, and a second wavelength converter which is disposed around the first wavelength converter to surround the first wavelength converter in a top view of a surface of the support member, the first wavelength converter has a first surface, a second surface and a lateral surface, the second surface faces the support member, the first surface is opposite to the second surface, wherein the wavelength conversion element includes a reflective member which covers part of at least part of the lateral surface, and the second wavelength converter is in direct contact with part of the lateral surface in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a light source device comprising a semiconductor light-emitting device which emits excitation light that is coherent; and a wavelength conversion element including two or more first wavelength converters disposed on the support member to be spaced from each other, and a second wavelength converter disposed around the two or more first wavelength converters to be in direct contact with each of the two or more first wavelength converters, wherein each of the two or more first wavelength converters includes a first emitting region which emits a first emission light, 4Application No.: 16/184,125Docket No.: 112655-0023 the second wavelength converter includes a second emitting region which emits a second emission light, a chromaticity coordinate x of the first emission light of the first emitting region and chromaticity coordinate x of the second emission light of the second emitting region are each distributed between 0.2 and 0.4 in combinations with other claim limitations as required by claim 11.
The search of the prior art does not disclose or reasonably suggest forming a light source device comprising a semiconductor light-emitting device which emits excitation light that is coherent; and a 
The dependent claims 4-10 and 12-21 are allowable by virtue of the dependence upon the claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891